 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Kim Cramton,                                       No. CV-17-04663-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Grabbagreen Franchising LLC, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiff’s motion to seal (Doc. 257), which seeks to
16   seal portions of her Motion in Limine No. 3 (“MIL 3”) and Motion in Limine No. 4 (“MIL

17   4”), redacted versions of which are filed (Docs. 260, 261) and unredacted versions of which
18   are lodged under seal (Docs. 263, 264).

19          The public has a general right to inspect judicial records and documents, such that

20   a party seeking to seal a judicial record must overcome “a strong presumption in favor of
21   access.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). To
22   do so, the party generally must “articulate compelling reasons supported by specific factual

23   findings that outweigh the general history of access and the public policies favoring

24   disclosure . . . .” Id. at 1178-79 (internal quotation marks and citations omitted). The Court

25   must then “conscientiously balance the competing interests of the public and the party who

26   seeks to keep certain judicial records secret.” Id. at 1179 (internal quotation marks
27   omitted). “After considering these interests, if the court decides to seal certain judicial
28   records, it must base its decision on a compelling reason and articulate the factual basis for
 1   its ruling, without relying on hypothesis or conjecture.” Id. (internal quotation marks
 2   omitted).
 3          This “stringent” compelling reasons standard applies to all filed motions and their
 4   attachments where the motion is “more than tangentially related to the merits of a case.”
 5   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096, 1101 (9th Cir. 2016). A
 6   lower standard applies to “sealed materials attached to a discovery motion unrelated to the
 7   merits of a case,” which requires only that a party establish “good cause” for sealing. Id.
 8   at 1097. Motions in limine are not discovery motions, and the Ninth Circuit has stated that
 9   “plenty of technically nondispositive motions—including routine motions in limine—are
10   strongly correlative to the merits of a case.” Id. at 1099. Plaintiff’s motion to seal assumes
11   that the “compelling reasons” standard applies. (Doc. 257 at 2.)
12          The arguments proffered in Plaintiff’s motion do not satisfy the “compelling
13   reasons” standard. Plaintiff’s contention that the material was designated confidential
14   under the Court’s protective order is unavailing—that does not justify sealing. (Doc. 57 at
15   6 [protective order: “Before any [materials designated as confidential] are filed with the
16   Court for any purpose, the party seeking to file such material must seek permission of the
17   Court to file the material under seal.       Nothing in this order shall be construed as
18   automatically permitting a party to file under seal.”].) Additionally, although some of the
19   topics addressed in MIL 3 and MIL 4 may be embarrassing and unflattering, “[t]he mere
20   fact that the production of records may lead to a litigant’s embarrassment, incrimination,
21   or exposure to further litigation will not, without more, compel the court to seal its records.”
22   Kamakana, 447 F.3d at 1179. Finally, although it is true that many “district courts in the
23   Ninth Circuit have held that the ‘sensitive and confidential nature of medical records’ is a
24   compelling reason that” justifies sealing such records, Gary v. Unum Life Ins. Co. of Am.,
25   2018 WL 18111470, *3 (D. Or. 2018) (canvassing cases), MIL 3 and MIL 4 do not contain
26   information gleaned from anyone’s medical records.
27          …
28          …


                                                  -2-
 1         Accordingly,
 2         IT IS ORDERED that Plaintiff’s motion to seal (Doc. 257) is denied. The lodged,
 3   unredacted versions of MIL 3 and MIL 4 will remain lodged under seal and will not be
 4   filed. The redacted versions of MIL 3 and MIL 4 are struck. Plaintiff may file unredacted
 5   versions of MIL 3 and MIL 4 (or may make another attempt at justifying sealing) by March
 6   4, 2020.
 7         Dated this 26th day of February, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
